                                                                   FILED
                                                             U.S.OlSTRiCTCO'JFi
                                                                AUGUSTA DIV.
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA^^nnn               PH 3= 59
                            DUBLIN DIVISION


UNITED STATES OF AMERICA            *


      V.                            *         CR   319-007
                                    "k


JONATHAN SEAY                       *




                               ORDER




      In consideration of Defendant Jonathan Seay's recent motion

to dismiss the indictment, the United States Attorney's Office was

ordered to produce certain specific information to the Court for

consideration, specifically A) any and all policies, contracts,

certificates, or other indicia of an insuring agreement related to

the   indictment;   B)   any   on-line    application,    correspondence,

underlying agreement, or other documentation related to the so-

called ''life insurance policy with Globe Life for Victim A" as

described in paragraph 8 of the indictment; and C) any and all

transcripts, recordings, notes, or FBI forms 302 related to or

memorializing conversations between Special Agent Marcus Kirkland

and four named individuals.     (See Order of Dec. 27, 2019, Doc. No.

43, at 2.)

      The   Government   electronically    filed   a   "Response"     to   the

Court's Order with a CD-Rom of documents (Exhibit A) that did not

contain an index and      was not organized in any meaningful way.
After    further      communication   with   a     member   of    my   staff,    the

Government electronically filed an ^^Amended Response" purporting

to organize the documents to mirror the Court's requests by letter,

i.e.. Exhibits A, B, C-1, C-2, C-3, and C-4.                The actual exhibits

were e-mailed to my staff with a motion to seal.                       The e-mail

containing Exhibits A, B, C-1, C-2, C-3, and C-4, however, was

password protected, and though the Government provided a password,

neither I nor any member of my staff could open the documents.^

        On the next business day and after an unequivocal demand, the

Court received in chambers physical copies of Exhibits A, B, C-1,

C-2, C-3, and C-4.        The Court has now reviewed the Exhibits, which

number nearly 500 pages and has determined that the most useful

document included is Exhibit A, the focal point of the Court's

inquiry.

        The   Court   will   not   belabor   the    Clerk's      Office   with   the


entirety of the Government's production, much of which pertains to

an individual and an insurance agreement not mentioned in the

indictment.      Accordingly, the Court GRANTS IN PART and DENIES IN

PART the Government's motion to seal (doc.                  no.   46) and   hereby

ORDERS the following action:




1   It is frustrating that the United States Attorney's Office
insisted on engaging in a fruitless attempt to produce responsive
documents electronically, which resulted only in delay and wasted
professional time, especially when his office is less than 200
yards away from my chambers.
     1)   The Clerk shall STRIKE the Government's initial Response

(doc. no. 44) from the record and return the CD-Rom marked Exhibit

A to the United States Attorney.

     2)   The Clerk shall cause to be filed under seal only Exhibit

A to the Government's Amended Response (doc. no. 45).

     3)   The Clerk shall return Exhibits B, C-1, C-2, C-3, and C-

4 to the Amended Response to the United States Attorney

     ORDER ENTERED at Augusta, Georgia, this          y of January,

2020.




                                   UNITED         DISTRICT JUDGE
